



COURT OF APPEAL FOR ONTARIO

CITATION: Ghawar (Re), 2018 ONCA 1008

DATE: 20181211

DOCKET: C65353

Hoy A.C.J.O., Feldman and Fairburn JJ.A.

IN THE MATTER OF: Muneeb Ghawar

AN APPEAL UNDER PART XX.1 OF THE
CODE

Janani Shanmuganathan and Erin Dann, for the appellant

Dominic Bell, for the Attorney General of Ontario

Heard: December 5, 2018

On appeal from the disposition of the Ontario Review
    Board, dated February 20, 2018.

REASONS FOR DECISION


[1]

The appellant has been under the jurisdiction of
    the Ontario Review Board (the Board) since 2014. His index offences involve
    the near lethal knife attack on an acquaintance who the appellant believed was
    going to hurt him. He was found not criminally responsible of aggravated
    assault, fail to stop for the police and breach of a probation order.

[2]

In March 2017, the appellant received a
    conditional discharge with various conditions, including that he live at his
    parents home. At his yearly review in February of this year, the Board concluded
    that the appellant remains a significant threat to the safety of the community.
    While the Board continued the conditional discharge, it removed a number of the
    conditions that had previously bound the appellants conduct.

[3]

The appellant maintains that the Board erred in
    failing to grant him an absolute discharge. He argues that the Board made three
    errors, all of which we see as intertwined. The appellant contends that at the
    hearing: (a) the evidence demonstrated that he no longer presents a significant
    threat to public safety; (b) there was no positive evidence that he remains a
    significant threat to public safety; and (c) the Board reversed the burden of
    proof, requiring the appellant to prove that he was not a significant threat to
    the safety of the public.

[4]

We disagree.

[5]

Although the appellants long-time psychiatrist
    testified in a way that supported an absolute discharge, the appellant fairly
    acknowledges that his psychiatrists opinion was not binding on the Board.

[6]

In our view, the Boards conclusion that the
    appellant continued to pose a significant threat to public safety fell within a
    range of reasonable outcomes based on the positive evidence before it. For
    instance, in coming to the conclusion that the appellant remains a significant threat,
    the Board relied upon the appellants established insufficient concern about
    his threat to public safety when psychotic, the fact that he showed initial
    reluctance to accept case management, and his refusal to switch to long-acting
    injectable antipsychotic medication. These are only some examples of the kinds
    of positive evidence relied upon by the Board in determining that the appellant
    remains a significant threat to the public. These were legitimate concerns,
    especially in light of the particularly serious nature of the index offences.

[7]

As the Board found, the appellant is dangerous
    when ill, and extremely dangerous when psychotic. In light of the whole of the
    evidence, it was open to the Board to conclude that the appellants threat of
    future serious violence was foreseeable and real, particularly in light of the
    increased stress that may result from the appellants commendable desire to
    return to university. The Board had particular regard to this courts
    jurisprudence regarding what constitutes a significant threat to public
    safety, citing
Sokal (Re)
, 2018 ONCA 113

and
Wall (Re
), 2017 ONCA 713, 417 D.L.R. (4th) 124.


[8]

We see no error in their approach.

[9]

Having decided that the appellant remained a
    significant threat to public safety, the Board considered the necessary and
    appropriate disposition, concluding that a conditional discharge was
    appropriate, while removing some of the earlier conditions, including that the
    appellant live with his family. This allowed for continued monitoring of the
    appellant while simultaneously respecting the need to ensure the least onerous
    and restrictive disposition possible.

[10]

Read contextually, the Board relied upon
    positive evidence in arriving at the conclusion that the appellant remains a
    significant threat to the safety of the public. There was no reversal of the
    burden of proof.

[11]

Accordingly, the appeal is dismissed. Like the
    Board, we acknowledge the appellants progress and encourage him to continue on
    this path to success.

Alexandra Hoy A.C.J.O.
K. Feldman J.A.
Fairburn J.A.


